         Case 2:19-cv-04105-JDW Document 22 Filed 07/02/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 RHONDA FREEMAN,                                    Case No. 2:19-cv-04105-JDW

                Plaintiff,

                v.

 CITY OF PHILADELPHIA, et al.,

                Defendant.


                                        MEMORANDUM

       Rhonda Freeman claims that she received contaminated envelopes in the mail and that the

City of Philadelphia has not done anything about it. Ms. Freeman tries to tie her claims to City

policies that might obligate the City to help her. But she has not alleged that the City has a policy

or custom of refusing to help. Nor has she alleged that a municipal decisionmaker had any

involvement at all with her case. Her claim against the City under 42 U.S.C. § 1983 fails as a result.

Ms. Freeman also cannot succeed on her negligence claims because Pennsylvania law bars them.

The Court will dismiss her claims for a second time.

I.     FACTUAL BACKGROUND

       A.      The Allegations In The Case

       The crux of Ms. Freeman’s complaint appears to be that she is the target of a terrorist plot.

She claims that she has been the target of bioterror in envelopes. On November 14, 2017, Ms.

Freeman called 911 because she became ill after receiving supposedly contaminated envelopes

that someone named Alberina Driza sent her. She says that someone dressed like a firefighter

walked toward her with a note in his hand. But no one tested the envelopes. Since then, she claims

that she received more contaminated envelopes that did not come through the U.S. Mail, even
              Case 2:19-cv-04105-JDW Document 22 Filed 07/02/20 Page 2 of 5




though they were addressed. She says that, at some point, a Philadelphia Police Officer removed

a bag of contaminated envelopes from her basement. Despite this, the Philadelphia Fire

Department and Police refused to test the envelopes or protect her.

            Ms. Freeman also claims that some number of people are stalking her. She alleges that a

group of terrorists called her and threatened her on several occasions. She also asserts that Samsung

caught terrorists stalking her phone and accuses the City of being responsible. She says that

terrorists manipulated the White House’s website and that someone recorded a fake deed on her

property and took Mr. Driza’s name of the City’s “phila.gov” website.

            B.      Procedural History

            On September 9, 2019, Ms. Freeman filed a Complaint against the City of Philadelphia,

Philadelphia Police, and Philadelphia Fire Department alleging claims for municipal liability under

Section 1983 and for negligence. However, Ms. Freeman did not identify a custom or policy that

violates her constitutional or statutory rights. The Court dismissed the claims with leave to file an

Amended Complaint. Ms. Freeman filed the Amended Complaint on May 11, 2020. She relies on

the same factual background but has added a litany of new statutes and a Fourteenth Amendment

claim.

II.         LEGAL STANDARD

            A district court may dismiss a plaintiff’s complaint for failure to state a claim upon which

      relief can be granted. Fed. R. Civ. P. 12(b)(6). Rather than require detailed pleadings, the “Rules

      demand only a short and plain statement of the claim showing that the pleader is entitled to

      relief[.]” Connelly v. Lane Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016) (quotation omitted).

      “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

      true, to state a claim to relief that is plausible on its face.” Id.




                                                         2
           Case 2:19-cv-04105-JDW Document 22 Filed 07/02/20 Page 3 of 5




        A claim has facial plausibility when the complaint contains factual allegations that permit

   the court “to draw the reasonable inference that the defendant is liable for the misconduct

   alleged.” Id. In doing so, the court must “draw on its judicial experience and common sense.” Id.

   Under the governing “pleading regime [,]” a court confronted with a 12(b)(6) motion must take

   three steps. First, the Court must identify the elements needed for the alleged claim. Id. at 878.

   Second, the Court will identify conclusory allegations that are not entitled to the presumption of

   truth. Id. Third, the Court must accept well-pleaded allegations as true and “determine whether

   they plausibly give rise to an entitlement to relief.” Id. The Court must “construe those truths in

   the light most favorable to the plaintiff, and then draw all reasonable inferences from

   them.” Id. at 790 (citations omitted). A document filed pro se is to be liberally construed, and a

   Court must “apply the applicable law, irrespective of whether the pro se litigant has mentioned

   it by name.” Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003) (citation omitted).

III.    ANALYSIS

        Ms. Freeman does not state her cause of action. She asserts that the City failed to

 “investigate” and “protect her” from terrorism and stalkers. (ECF No. 19 at 6, 10). The Court

 construes those allegations as a claim of municipal liability under Section 1983. She also refers to

 the City’s negligence. (Id. at 1, 2, 4.) The Court construes that allegations as a claim for negligence.

 But she has not stated plausible claims for each.

        A.      Municipal Liability Claim Under Section 1983

        To succeed on her claim for municipal liability, Ms. Freeman needs to identify a formal

 policy or informal custom of the City that violates her federal statutory or constitutional rights. See

 McTernan v. City of York, PA, 564 F.3d 636, 657 (3d Cir. 2009). It is not enough for a City

 employee to injure a citizen’s rights. See Monell v. Dep’t of Soc. Servs. Of City of New York, 346




                                                     3
         Case 2:19-cv-04105-JDW Document 22 Filed 07/02/20 Page 4 of 5




U.S. 658, 694 (1978). A “policy” means that a municipal decisionmaker who possesses final

authority issues an official proclamation, policy, or edict. McTernan, 564 F.3d at 657. A “custom”

requires a showing of a City practice that is so prevalent and well-settled, it constitutes law. See

id.

       In the Amended Complaint, Ms. Freeman lists several federal statutes ranging from

bioterrorism and weapons of mass destruction to witness intimidation. But she has not alleged that

a policymaker decided not to protect Ms. Freeman’s rights, so she has not alleged the existence of

a policy. She also has not pointed to any permanent and well settled practice in which the City

does not protect its citizens’ rights. The fact that a single police officer did not investigate and

protect Ms. Freeman does not make it a City custom. See City of Canon v. Harris, 109 S. Ct. 1197,

1203 (1989). The City is responsible for long standing practices, not for a single action of a few

employees.

       Ms. Freeman also states the City has been deliberately indifferent to her rights. To be liable

for deliberate indifference, municipal leaders must know or clearly see a pattern of violations but

refuse to protect those rights. See Berg v. County of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000).

Ms. Freeman has not plead any facts to suggest City officials knew or could foresee a pattern of

statutory and constitutional violations. Ms. Freeman’s failure to tie the violation of her rights to a

municipal practice or custom dooms her municipal liability claims.

       B.      State Tort Claim

       Under Pennsylvania’s Political Subdivision Tort Claims Act. municipalities are immune

from liability except for nine narrow categories. 42 Pa.C.S.A. §§ 8541 et seq. Ms. Freeman’s

allegations do not fall within these narrow exceptions. The Court will therefore dismiss her




                                                  4
          Case 2:19-cv-04105-JDW Document 22 Filed 07/02/20 Page 5 of 5




 negligence claim. Because there does not appear to be a way for Ms. Freeman to assert that an

 exception applies, the Court will dismiss that claim with prejudice.

IV.     CONCLUSION

        Twice, Ms. Freeman has tried to assert a claim of municipal liability. Twice, she has failed.

 The Court will give her one more chance to file an amended complaint that asserts a claim under

 Section 1983 and satisfies the requirements for municipal liability. However, because Ms. Freeman

 cannot assert a plausible state law tort claim against the City, the Court will dismiss that claim

 with prejudice. An appropriate Order follows.

                                                      BY THE COURT:


                                                      /s/ Joshua D. Wolson
                                                      JOSHUA D. WOLSON, J.

 July 2, 2020




                                                 5
